

EXHIBIT 10.59


AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is made and entered into
effective November 9, 2016, by and between Visa U.S.A. Inc., a Delaware
corporation (the “Company”), and Alfred F. Kelly, Jr. (the “Executive”).
RECITALS
WHEREAS, Company owns and/or operates the aircraft (individually and/or
collectively, as the case may be, the “Aircraft”) listed on Schedule A hereto
for business use by employees and non-employee directors of the Company;
WHEREAS, Company has agreed to make the Aircraft, with flight crew, available to
Executive for personal travel on a non-exclusive time sharing basis in
accordance with Section 91.501(c)(1) of the Federal Aviation Regulations
(“FAR”); and
WHEREAS, Executive agrees to reimburse Company for the personal use of the
Aircraft as permitted under the FAR and pursuant to the terms of this Agreement,
which sets forth the understanding of the parties.
NOW, THEREFORE, in consideration of the foregoing and the provisions of this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated by either party on written notice to
the other party, such termination to become effective ten (10) days from the
date of the notice; provided, however, that this Agreement may be terminated by
Company on such shorter notice as may be required for Company to comply with
applicable law, regulations, the requirements of any financial institution with
a security or other interest in the Aircraft, insurance requirements, or in the
event the insurance required hereunder is not in full force and effect. This
Agreement also shall terminate automatically on the date Executive ceases to
serve as Company’s Chief Executive Officer. Notwithstanding the foregoing, any
provisions directly or indirectly related to Executive's payment obligations for
flights completed prior to the date of termination and the limitation of
liability provisions in Section 11 shall survive the termination of this
Agreement.
2. Provision of Aircraft and Crew. Subject to Aircraft availability and Section
4 of this Agreement, Company agrees to provide to Executive the Aircraft and
flight crew on a time sharing basis, as defined in FAR Sections 91.501(c)(1) and
91.501(d). Company shall provide, at its sole expense, qualified flight crew for
all flight operations under this Agreement. If Company becomes the owner and/or
operator of any aircraft not listed on Schedule A hereto, Schedule A shall be
modified to include such aircraft as an Aircraft covered by this Agreement, and
thereafter this Agreement shall remain in full force and effect with respect to
such Aircraft and each of the other Aircraft identified thereon, if any. If
Company is no longer the owner and/or operator of any of the Aircraft, Schedule
A shall be deemed amended to delete any reference to such Aircraft and this
Agreement shall be terminated as to such Aircraft but shall remain in full force
and effect with


    

--------------------------------------------------------------------------------





respect to each of the other Aircraft identified thereon, if any. No such
termination shall affect any of the rights and obligations of the parties
accrued or incurred prior to such termination.
3. Expenses.
(a) Reimbursement. For each flight conducted under this Agreement (including
return and deadhead flights, as described in Section 6(c)), Executive shall pay
Company an amount (as determined by Company in its sole discretion) equal to the
lesser of (i) the amount that would, absent reimbursement, be reportable with
respect to Executive in the Summary Compensation Table of Company’s Proxy
Statement (as determined by Company in its sole and absolute discretion in
accordance with Item 402 of Regulation S-K (17 CFR 229.402), including any
amendments or successor rules thereto) (the “SEC Cost”), or (ii) the expenses of
operating such flight that may be charged pursuant to FAR Section 91.501(d) as
in effect from time to time (the “FAR Expenses”). Under no circumstances shall
Executive pay Company more than the maximum amount of expense reimbursement
allowed under FAR Section 91.501(d) for any flight.
(b) SEC Cost. For purposes of this Agreement, the SEC Cost shall include, but
not be limited to, the following variable operating costs: aircraft fuel and
oil, hourly engine program charges, communication, catering, allowance for
maintenance and maintenance programs, contract pilots and cabin coordinators,
flight crew expenses, flight crew meals, aircraft expenses, cleaning, landing
and ground services, navigation, landing fees, parking charges and flight costs
associated with repositioning the Aircraft in connection with deadhead flights
(as described in Section 6 (c) of this Agreement).
(c) FAR Expenses. As of the date of this Agreement, FAR Expenses are limited to
the following costs:
i.
Fuel, oil, lubricants, and other additives;

ii.
Travel expenses of the crew, including food, lodging, and ground transportation;

iii.
Hangar and tie-down costs away from the Aircraft's base of operation;

iv.
Insurance obtained for the specific flight as per Section 9(b);

v.
Landing fees, airport taxes, and similar assessments;

vi.
Customs, foreign permit, and similar fees directly related to the flight;

vii.
In-flight food and beverages;

viii.
Executive ground transportation;

ix.
Flight planning and weather contract services; and

x.
An additional charge equal to one hundred percent (100%) of the expenses listed
in subsection (i) above.

4. Annual Cap. Company’s obligation to provide Executive the Aircraft and flight
crew for personal use in any fiscal year shall cease at such time as the total
cost of Executive’s personal


2



--------------------------------------------------------------------------------





travel (which includes both personal travel by Executive and his guests) equals
$500,000, as determined by Company using the lesser of (i) the SEC Cost, and
(ii) the FAR Expenses.
5. Invoicing and Payment. All payments to be made to Company by Executive
hereunder shall be paid in the manner set forth in this Section. Company will
pay, or cause to be paid, the expenses related to the operation of the Aircraft
hereunder in the ordinary course. Company shall provide or cause to be provided
to Executive a monthly invoice, within fifteen (15) days after the end of each
month, that shows the personal use of the Aircraft by Executive pursuant to this
Agreement during that month and provides a complete accounting detailing all
amounts that are payable by Executive pursuant to Section 3 for that month (plus
applicable domestic or international air transportation excise taxes, and any
other fees, taxes or charges assessed on Executive by and remitted to a
government agency or airport authority). Executive shall pay all amounts due
under the invoice not later than fifteen (15) days after receipt thereof. In the
event Company has not received all supplier invoices for reimbursable charges
relating to personal use of the Aircraft prior to the date of the invoice,
Company shall issue supplemental invoices for such charges to Executive, and
Executive shall pay each supplemental invoice within fifteen (15) days after
receipt thereof.
6. Scheduling Flights.
(a) Flight Requests. Executive shall provide Company with flight requests for
Executive's personal travel to be undertaken pursuant to this Agreement and
proposed flight schedules as far in advance of Executive's desired departure
date as possible. Flight requests shall be made by Executive in a form that is
acceptable to Company. Company shall have sole and exclusive authority over the
scheduling of the Aircraft. Company shall not be liable to Executive or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason. In
addition to requested schedules and departure times, Executive shall provide at
least the following information for each proposed flight reasonably in advance
of the desired departure time as reasonably required by Company or its flight
crew:
i.
Departure point;

ii.
Destination;

iii.
Date and time of flight;

iv.
Number and identity of anticipated passengers;

v.
Nature and extent of luggage and/or cargo expected to be carried;

vi.
Date and time of return flight, if any; and

vii.
Any other information concerning the proposed flight that may be pertinent to or
required by Company, its flight crew, or governmental entities.

(b) Approval of Flight Requests. Subject to Aircraft and crew availability,
Company shall use its good faith efforts, consistent with its approved policies,
to accommodate Executive's needs and avoid conflicts in scheduling. Although
every good faith effort shall be made to avoid its occurrence, any flights
scheduled under this Agreement are subject to cancellation by either party


3



--------------------------------------------------------------------------------





without incurring liability to the other party. In the event of a cancellation,
the canceling party shall provide the maximum notice reasonably practicable.
(c) Repositioning of Aircraft. In the absence of another flight scheduled on the
Aircraft by Executive or another scheduled business trip, the Aircraft may
remain at the destination until its next required use. In the event the Aircraft
must be repositioned, this Agreement shall be implemented such that all costs of
deadhead flights (up to the amount described in Section 3) shall be borne by
Executive if such flights are attributable to the personal use of the Aircraft
and would be reportable in the Summary Compensation Table for Executive absent
reimbursement.
7. Flight Operations.
(a) Operational Control and Authority. Company shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights under this Agreement, and shall retain full authority and control,
including exclusive operational control and exclusive possession, command and
control of the Aircraft for all flights under this Agreement.
(b) Flight Crew. Company shall furnish at its expense a fully qualified flight
crew with appropriate credentials to conduct each flight undertaken under this
Agreement and included on the insurance policies that Company is required to
maintain hereunder. In accordance with applicable FAR, the qualified flight crew
provided by Company will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder.
(c) Authority of Pilot-in-Command. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made, and all other matters relating to operation of the
Aircraft. Executive specifically agrees that the flight crew shall have final
and complete authority to delay or cancel any flight for any reason or condition
that in the sole judgment of the pilot-in-command could compromise the safety of
the flight, and to take any other action that in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to Executive or any
other person for loss, injury, damage or delay. Company's operation of the
Aircraft hereunder shall be strictly within the guidelines and policies
established by Company and FAR Part 91.
8. Aircraft Maintenance. Company shall, at its own expense, cause the Aircraft
to be inspected, maintained, serviced, repaired, overhauled, and tested in
accordance with FAR Part 91 so that the Aircraft will remain in good operating
condition and in a condition consistent with its airworthiness certification and
shall take such requirements into account in scheduling the Aircraft hereunder,
including but not limited compliance with applicable airworthiness directives
and service bulletins. Performance of maintenance, preventive maintenance or
inspection shall not be delayed or postponed for the purpose of scheduling the
Aircraft unless such maintenance or inspection can safely be conducted at a
later time in compliance with applicable laws, regulations and requirements, and
such delay or postponement is consistent with the sound discretion of the
pilot-in-command. In the event that any non-standard maintenance is required
during the term and will interfere with Executive's requested or scheduled
flights, Company, or Company's pilot-in-command, shall notify


4



--------------------------------------------------------------------------------





Executive of the maintenance required, the effect on the ability to comply with
Executive's requested or scheduled flights and the manner in which the parties
will proceed with the performance of such maintenance and conduct of such
flight(s). In no event shall Company be liable to Executive or any other person
for loss, injury or damage occasioned by the delay or failure to furnish the
Aircraft under this Agreement, whether or not maintenance-related.
9. Insurance.
(a) Aviation Liability and Hull Insurance Policy. Company, at its expense, will
maintain or cause to be maintained in full force and effect throughout the Term
of this Agreement an aviation liability and hull insurance policy including:
aviation liability insurance against bodily injury and property damage claims
arising out of the use of the Aircraft in an amount not less than $250 Million
for each occurrence; and breach of warranty and hull insurance for the Aircraft
in amounts determined by Company at its sole discretion. The aviation liability
coverage shall include Executive as an insured, and include a severability of
interest provision providing that the insurance shall apply separately to each
insured against whom a claim is made, except as respects the limits of
liability. The aviation liability and hull insurance coverage shall include
provisions whereby the insurer(s) waive all rights of subrogation they may have
or acquire against Executive and shall permit the use of the Aircraft by Company
for compensation or hire as provided in FAR Section 91.501.
(b) Additional Insurance. Company shall use reasonable commercial efforts to
provide such additional insurance for specific flights under this Agreement as
Executive may reasonably request. Executive acknowledges that any trips
scheduled to areas not currently covered by existing policies may require
Company to purchase additional insurance to comply with applicable regulations,
and Company shall be required to maintain or cause to be maintained such
additional insurance. The cost of all flight-specific insurance shall be borne
by Executive as provided in Section 3 above.
10. Use of Aircraft. Executive represents and warrants that:
(a) Executive will use the Aircraft under this Agreement for and only for his
own account, including the carriage of his guests, and will not use the Aircraft
for the purpose of providing transportation of executives or cargo for
compensation or hire or for common carriage;
(b) Executive will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or Company's rights hereunder or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien; and
(c) During the Term of this Agreement, Executive will abide by and conform to
all such laws, governmental and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation or use of
the Aircraft by a lessee under a time sharing arrangement and all applicable
policies of Company.


5



--------------------------------------------------------------------------------





11. Limitation of Liability. NEITHER COMPANY (NOR ITS AFFILIATES) MAKES, HAS
MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS
OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. IN
NO EVENT SHALL COMPANY OR ANY OF ITS AFFILIATES, SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, OR AGENTS BE LIABLE FOR OR HAVE ANY DUTY FOR
INDEMNIFICATION OR CONTRIBUTION TO EXECUTIVE OR EXECUTIVE’S GUESTS FOR ANY
CLAIMED LIABILITIES, LOSSES, OR INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES RESULTING FROM OR ARISING OUT OF THE USE OR OPERATION OF THE AIRCRAFT
PURSUANT TO THIS AGREEMENT (ALTOGETHER, THE “LOSSES”), REGARDLESS OF WHETHER
SUCH LOSSES ARISE OUT OF OR ARE CAUSED BY, IN WHOLE OR IN PART, THE COMPANY’S
NEGLIGENCE, GROSS NEGLIGENCE, OR STRICT LIABILITY OR WHETHER THE COMPANY KNEW OR
SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH LOSSES.
The provisions of this Section 11 shall survive the termination or expiration of
this Agreement.
12. Risk of Loss. Company assumes and shall bear the entire risk of loss, theft,
confiscation, damage to, or destruction of the Aircraft from any cause
whatsoever.
13. Base of Operations. For purposes of this Agreement, the base of operations
of the Aircraft is Oakland International Airport (KOAK), Oakland, California,
provided that such base may be changed at Company's sole discretion upon notice
from Company to Executive.
14. Copy of Agreement in Aircraft. A copy of this Agreement shall be carried in
the Aircraft and available for review at the request of the Federal Aviation
Administration on all flights conducted pursuant to this Agreement.
15. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 6) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile or electronic mail (with a
simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or by a reputable overnight courier service, addressed as
follows:
If to Company:     Visa U.S.A. Inc.
c/o General Counsel
900 Metro Center Blvd.
Foster City, California 94404








6



--------------------------------------------------------------------------------





If to Executive:    Alfred F. Kelly, Jr.
Visa Inc.
c/o Executive Assistant to CEO
900 Metro Center Blvd.
Foster City, California 94404


The address of a party may be changed from time to time by such party by written
notice to the other party.
16. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein.
17. Further Acts. Company and Executive shall from time to time perform such
other and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective rights and remedies of the other party.
18. Non-Assignment. Neither this Agreement nor any party’s interest hereunder
shall be assignable to any person whatsoever. This Agreement shall inure to the
benefit of, and be binding on the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
19. Taxes. Executive shall be responsible for paying, and Company shall be
responsible for collecting from Executive and paying over to the appropriate
authorities, all applicable Federal excise taxes imposed under Section 4261 of
the Internal Revenue Code of 1986, as amended, and all sales, use and other
excise taxes imposed by any authority in connection with the use of the Aircraft
by Executive hereunder.
20. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California,
without regard to principles of conflicts of laws.
21. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.
22. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.
23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on all the parties notwithstanding that all the
parties are not signatories to the same counterpart.


7



--------------------------------------------------------------------------------





24. Truth-in-Leasing Compliance. Company, on behalf of Executive, shall (i)
deliver a copy of this Agreement to the Federal Aviation Administration,
Aircraft Registration Branch, Attn: Technical Section, P.O. Box 25724, Oklahoma
City, Oklahoma 73125 within 24 hours of its execution, (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location of the airport of departure and departure time for such flight,
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.
25. TRUTH-IN-LEASING STATEMENT PURSUANT TO FAR SECTION 91.23.
COMPANY CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS OPERATOR SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. EACH OF THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
COMPANY AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE BELOW,
THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, COMPANY
SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT, AND THAT COMPANY UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.
THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.
SIGNATURE PAGE TO FOLLOW
IN WITNESS WHEREOF, the parties hereto have caused this Aircraft Time Sharing
Agreement to be duly executed on the day and year first above written.


Visa U.S.A. Inc.
 
Alfred F. Kelly, Jr.
 
 
 
 
By:
/s/ Vasant M. Prabhu
 
/s/ Alfred F. Kelly, Jr.
Name:
Vasant M. Prabhu
 
 
Title:
EVP, Chief Financial Officer
 
 





8



--------------------------------------------------------------------------------





SCHEDULE A


Type of Aircraft
U.S. Registration Number
Manufacturer Serial Number
GULFSTREAM GV-SP (550)
N107VS


5043


GULFSTREAM GVI (G650ER)
N358V
6161





9

